DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 14, Applicant argues that Efimov has a first stage total duration of less than two cycle lengths of the atrial arrythmia and therefore fails to disclose a duration of the first stage is less than a S-T segment.  The examiner respectfully disagrees as the Applicant has not shown that the Efimov is longer than an S-T segment, but states “two cycle lengths of atrial arrhythmia may be of a significantly longer duration.  Efimov teaches that in Paragraph [0104] the first stage (400) has “at least two and less than ten biphasic atrial cardioversion pulses of more than 10 volts and less than 100 volts with a pulse duration of approximately 3-4 milliseconds […] and a pulse coupling interval of between 20 to 50 milliseconds”.  From the Applicant’s disclosure in Paragraph [0069] the approximate time of a standard S-T interval is 140ms-180ms.  Therefore, 3 biphasic pulses with a duration of 3ms and coupling interval of 20ms equals a total duration of 49ms [(3+20+3+20+3)], which is less than a standard S-T interval (140ms-180ms). 	Applicant amended the claim to include a subsequent stage is monophasic and a pulse duration of each of the electrical pulses is between approximately 0.1 ms to approximately 5 ms.  Applicant argues that Efimov discloses the next stage having a pulse duration of more than 5 and less than 20 milliseconds.  In support of the amendment to claim 26 the Applicant notes Paragraph [0071].  The examiner respectfully disagrees as Paragraph [0041] of Efimov discloses the first stage follows with a third stage, the second stage is optional based on embodiments chosen.  Efimov in Paragraph [0104] discloses that the third stage has a pulse duration of more than 0.2 and less than 5 milliseconds and is monophasic (Figures 11 and 14 and Paragraph [0107]).  Figure 23 of Efimov illustrates that it is known to use two-stage therapy using the first and third stage to provide anti-tachycardia pacing more quickly which would reduce the likelihood of harm to the patient.  In addition, this is a known technique as demonstrated by Figure 23 which provides the predictable results of treatment of arrythmias.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4, 6, 31-32, 34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Kroll et al (US Patent 5,534,015).
Referring to Claim 1, Efimov et al teaches a system for treating cardiac arrhythmias (e.g. Paragraph [0061] discloses terminating arrhythmias), the system comprising: a generator (e.g. Figure 19A, Element 506) including: a sensor configured to evaluate one or more identified signals representative of electrical activity of the heart and detect a tachyarrhythmia (e.g. Figure 19A, Element 512 and Paragraphs [0027] and [0079]); a controller that is configured to control delivery of a therapy in response to the tachyarrhythmia (e.g. Figure 19A, Element 516 and Paragraph [0110] discloses control circuitry 516, in response to the atrial arrhythmia, controls generation and selective delivery of therapy), the therapy including: a first stage of electrical pulses delivered via at least a first electrode, wherein the first stage of electrical pulses is configured to destabilize and/or terminate a reentry associated with the arrhythmia (e.g. Figure 10, Element 400 and Paragraph [0103]); a first lead coupled to the generator, wherein the first lead includes the first electrode (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504), wherein a duration of the first stage of electrical pulses is less than a S-T segment and wherein each of the electrical pulses of the first stage is biphasic (e.g. Paragraph [0104] discloses first stage has 2-10 biphasic pulses with a pulse duration of approximately 3-4ms and a pulse coupling interval of between 20 to 50 milliseconds; as an example 3 biphasic pulses is less than the approximately 140ms to 180ms of a standard ECG, as stated in Paragraph [0069] of the instant specification).  However, Efimov et al does not disclose each of the first stage biphasic pulses include a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase. 	Kroll et al teaches that it is known to use the first stage of biphasic electrical pulses includes a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase as set forth in Figure 1 to provide biphasic waveform with a single capacitor for the reduction in arrhythmias.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with the first stage of biphasic electrical pulses includes a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase as taught by Kroll et al, since such a modification would provide the predictable results of biphasic waveform with a single capacitor for the reduction in arrhythmias.
Referring to Claim 2, Efimov et al in view of Kroll et al teaches the system of claim 1, further comprising: a second lead coupled to the generator, wherein the second lead includes a second electrode, and wherein the therapy further includes a subsequent stage of electrical pulses delivered via at least the first electrode and/or the second electrode, wherein the subsequent stage of pulses is configured to terminate the reentry (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504 and Figure 10, Elements 402 or 404 and Paragraph [0103]).

Referring to Claim 4, Efimov et al in view of Kroll et al teaches the system of claim 2, wherein the therapy further includes a first inter-stage delay between the first stage and the subsequent stage, the first inter-stage delay being between 50ms to 300ms (e.g. Paragraph [0104] discloses interstage delay of between 100 to 400 milliseconds precedes the second stage).
Referring to Claim 6, Efimov et al in view of Kroll et al teaches the system of claim 3, wherein the first stage of electrical pulses is delivered as far-field electrical stimulation, the subsequent stage of electrical pulses is delivered as near-field electrical stimulation (e.g. Paragraph [0103] discloses first stage (400) and a third stage (404) delivered via a near field configuration of the electrodes).

Referring to Claim 31, Efimov et al in view of Kroll et al teaches the system of claim 1, wherein the first stage of electrical pulses includes four biphasic electrical pulses (e.g. Paragraph [0104] and Figure 11 illustrates 4 biphasic pulses in stage 1).  However, Efimov does not explicitly disclose wherein a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase. 	Kroll et al teaches that it is known to use a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase as set forth in Figure 1 to provide biphasic waveform with a single capacitor for the reduction in arrhythmias.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase as taught by Kroll et al, since such a modification would provide the predictable results of biphasic waveform with a single capacitor for the reduction in arrhythmias.
Referring to Claim 32, Efimov et al in view of Kroll et al teaches the system of claim 31, except wherein the leading edge voltage of the first phase dissipates by about 30% to a trailing edge voltage of the first phase, and the leading edge voltage of the second phase dissipates by about 30% to a trailing edge voltage of the second phase.
 	Kroll et al teaches that it is known to use the leading edge voltage of the first phase dissipates by about 30% to a trailing edge voltage of the first phase, and the leading edge voltage of the second phase dissipates by about 30% to a trailing edge voltage of the second phase as set forth in Figure 1 (first phase, element 12, drops by about 30% and second phase 14 drops by about 30%) to provide biphasic waveform with a single capacitor for the reduction in arrhythmias.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with the leading edge voltage of the first phase dissipates by about 30% to a trailing edge voltage of the first phase, and the leading edge voltage of the second phase dissipates by about 30% to a trailing edge voltage of the second phase as taught by Kroll et al, since such a modification would provide the predictable results of biphasic waveform with a single capacitor for the reduction in arrhythmias.
Referring to Claim 34, Efimov et al in view of Kroll et al teaches the system of claim 2, wherein the subsequent stage of electrical pulses includes at least five monophasic pulses, wherein a voltage of each of the subsequent stage monophasic electrical pulses is less than or equal to approximately 10 V (e.g. Paragraph [0104] discloses at least five and less than ten near field pulses of less than 10 volts and Figures 11 and 14 and Paragraph [0107]), and wherein a duration of the subsequent stage monophasic electrical pulses is between 0.1ms to 5ms (e.g. Paragraph [0104] discloses pulse duration of more than 0.2 and less than 5 milliseconds).
Referring to Claim 36, Efimov et al in view of Kroll et al teaches the system of claim 34, wherein each of the subsequent stage of electrical pulses is delivered approximately 100 ms to approximately 300 ms apart (e.g. Paragraph [0125] discloses the third stage pacing stimuli with an interval of 100 ms are applied).  However, Efimov et al does not explicitly disclose a range of 100ms to 300ms apart.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to a range of 100ms to 300ms apart, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). In this case both the application and the prior art are using this stage to terminate the reentry (e.g. Figure 10, Element 404 and Paragraph [0104] of Efimov et al discloses for extinguishing reentry of the one or more singularities associated with the atrial arrhythmia (terminate the reentry).
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Efimov et al with electrical pulses is delivered approximately 100 ms to approximately 300 ms apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 

Referring to Claim 37, Efimov et al in view of Kroll et al teaches the system of claim 36, wherein a duration of the first phase of each of the first stage biphasic electrical pulses is 6 ms and a duration of the second phase of each of the first stage biphasic electrical pulses is 4 ms (e.g. Paragraph [0128] discloses biphasic (BP, 6-4 ms) shocks were applied).

Referring to Claim 38, Efimov et al in view of Kroll et al teaches the system of claim 37, except wherein the subsequent stage is the next stage of the therapy following the first stage. 	Efimov et al teaches that it is known to use therapy where the subsequent (third stage) is the next stage of therapy following the first stage as set forth in Figure 23, top 3 charts middle column) to provide quickening the delivery of anti-tachycardia pacing to reduce the likelihood of harm to the patient as opposed to reducing energy demands.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use therapy where the subsequent (third stage) is the next stage of therapy following the first stage as taught by another embodiment of Efimov et al, since such a modification would provide the predictable results of quickening the delivery of anti-tachycardia pacing to reduce the likelihood of harm to the patient as opposed to reducing energy demands.
 	Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the two-stage therapy (1st and 3rd) of the second embodiment of Efimov et al for the three-stage therapy of the first embodiment of Efimov et al. for treatment of arrythmias.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Kroll et al (US Patent 5,534,015) as applied above in claim 2, and further in view of Tyers et al (US Publication 2012/0232609).

Referring to Claim 10, Efimov et al in view of Kroll et al teaches the system of claim 2, wherein the generator is connected to the leads (e.g. Paragraph [0077]).  However, Efimov et al does not explicitly disclose a first connector coupled to a first end of the first lead, and a second connector coupled to a first end of the second lead. 	Tyers et al teaches that it is known to use a first connector coupled to an end of a first lead and a second connector coupled to an end of a second lead as set forth in Figure 5 to provide improving the ability to disconnect and replace damaged or malfunction leads.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use a first connector coupled to an end of a first lead and a second connector coupled to an end of a second lead as taught by Tyers et al, since such a modification would provide the predictable results of improving the ability to disconnect and replace damaged or malfunction leads.

Referring to Claim 11, Efimov et al in view of Kroll et al and Tyers et al teaches the system of claim 10, except wherein the first connector is a DF-4 connector.
 	Tyers et al teaches that it is known to use a first connector coupled to an end of a first lead is DF-4 as set forth in Figure 5, Element 106a’’ to provide improving the ability to disconnect and replace damaged or malfunction leads while minimizing the number of connector cavities in the header and simplifying surgical implant procedures and reduced the risk of technical errors.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use a first connector coupled to an end of a first lead is DF-4  as taught by Tyers et al, since such a modification would provide the predictable results of improving the ability to disconnect and replace damaged or malfunction leads  while minimizing the number of connector cavities in the header and  simplifying surgical implant procedures and reduced the risk of technical errors and is an simple substitution of one known industry standard connector for pacemakers leads to the generator.

Referring to Claim 12, Efimov et al in view of Kroll et al and Tyers et al teaches the system of claim 10, except wherein the second connector is an IS-4 or a DF-4 connector.
 	Tyers et al teaches that it is known to use a second connector coupled to an end of a second lead is IS-4 or DF-4 as set forth in Figure 5, Elements 104a’’’ or 106a’’ to provide improving the ability to disconnect and replace damaged or malfunction leads while minimizing the number of connector cavities in the header and simplifying surgical implant procedures and reduced the risk of technical errors (e.g. Paragraph [0004]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use a second connector coupled to an end of a second lead is IS-4 or DF-4 as taught by Tyers et al, since such a modification would provide the predictable results of improving the ability to disconnect and replace damaged or malfunction leads while minimizing the number of connector cavities in the header and  simplifying surgical implant procedures and reduced the risk of technical errors and is an simple substitution of one known industry standard connector for pacemakers leads to the generator.

Referring to Claim 13, Efimov et al in view of Kroll et al and Tyers et al teaches the system of claim 10, except wherein the second connector is an IS-1 connector.
 	Tyers et al teaches that it is known to use a second connector coupled to an end of a second lead is IS-1 as set forth in Figure 5, Elements 104a to provide improving the ability to disconnect and replace damaged or malfunction leads using a smaller more low-profile connector.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use a second connector coupled to an end of a second lead is IS-1 as taught by Tyers et al, since such a modification would provide the predictable results of improving the ability to disconnect and replace damaged or malfunction leads using a smaller more low profile connector and is an simple substitution of one known industry standard connector for pacemakers leads to the generator.
Claims 14-16, 18-20, 22-24, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Janardhan et al (Janardhan A, Gutbrod S, Li W, et al. Multistage Electrotherapy Delivered Through Chronically-Implanted Leads Terminates Atrial Fibrillation With Lower Energy Than a Single Biphasic Shock. J Am Coll Cardiol. 2014 Jan, 63 (1) 40–48. https://doi.org/10.1016/j.jacc.2013.07.098) (previously cited in final office action dated 5/16/2022) and evidenced by Li et al (Li W., Janardhan A., et al.  Low-Energy Multistage Atrial Defibrillation Therapy Terminates Atrial Fibrillation With Less Energy Than a Single Shock Circulation: Arrhythmia and Electrophysiology. 2011;4:917–925. https://doi.org/10.1161/CIRCEP.111.965830) (previously cited in final office action dated 5/16/2022).

Referring to Claim 14, Efimov et al teaches a system for treating cardiac arrhythmias, the system comprising: a sensor configured to evaluate one or more identified signals representative of electrical activity of the heart and detect an arrhythmia (e.g. Figure 19A, Element 512 and Paragraphs [0027] and [0079]); a controller that is configured to control delivery of a therapy in response to the detected arrhythmia (e.g. Figure 19A, Element 516 and Paragraph [0110] discloses control circuitry 516, in response to the atrial arrhythmia, controls generation and selective delivery of therapy), the therapy including: a first stage of electrical pulses delivered via at least a first electrode (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504), wherein the first stage of electrical pulses is configured to destabilize and/or terminate a reentry associated with the arrhythmia (e.g. Figure 10, Element 400 and Paragraph [0103]); a second stage of electrical pulses delivered via the first electrode and/or a second electrode, wherein the second stage of pulses is configured to terminate the reentry (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504 and Figure 10, Element 402 and Paragraph [0103]); an inter-stage delay separating the first and second stages of electrical pulses (e.g. Paragraph [0104] discloses interstage delay of between 100 to 400 milliseconds precedes the second stage); a first lead in communication with the controller, wherein the first lead includes the first electrode (e.g. Figure 1A and Figure 19A, Element 516 through therapy circuit 518); a second lead in communication with the controller, wherein the second lead includes the second electrode (e.g. Figure 1A and Figure 19A, Element 516 through therapy circuit 518), wherein a duration of the first stage of electrical pulses is less than a S-T segment and wherein each of the electrical pulses of the first stage is biphasic (e.g. Paragraph [0104] discloses first stage has 2-10 biphasic pulses with a pulse duration of approximately 3-4ms and a pulse coupling interval of between 20 to 50 milliseconds; as an example 3 biphasic pulses is less than the approximately 140ms to 180ms of a standard ECG, as stated in Paragraph [0069] of the instant specification).  However, Efimov et al does not explicitly disclose the second stage of electrical pulses is delivered during a T-wave, wherein the second stage of electrical pulses is less than or equal to 60% of a Ventricular Shock Excitation Threshold (VSET), the VSET being defined as a minimum energy by which a monophasic 10-ms shock excites a ventricle. 	Janardhan et al teaches that it is known to use stage 2 delivered after a 50ms delay (which in combination with Efimov et al having the first stage run for approximately 30-40ms +50ms delay would have the second stage occur within the time of the S-T interval so that at least a portion of the second state is delivered during the T-wave) at an interval of 88% of the atrial fibrillation cycle length that is 60% of the VSET or less as set forth in Page 42 left column lines 5-8 and Page 47 right column last sentence of discussion (stage 2 could beat lower levels than 60% VSET) to provide entrainment shocks continued to silence the localized foci driving AF (e.g. page 40 results section) and/or the avoiding initiation of VF (as evidenced by Li et al Page 919 Section Stage 2).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with stage 2 delivered after a 50ms delay (so that at least a portion of the second state is delivered during the T-wave) at an interval of 88% of the atrial fibrillation cycle length that is 60% of the VSET or less as taught by Janardhan et al, since such a modification would provide the predictable results of providing entrainment shocks continued to silence the localized foci driving AF and/or the avoiding initiation of VF.

Referring to Claim 15, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the first stage is delivered between the first electrode and the second electrode, and the second stage is delivered between the first electrode and the second electrode (e.g. Paragraphs [0023] and [0069] discloses electric fields are delivered between any two or more electrodes and Paragraph [0024] discloses stimulation between both leads).

Referring to Claim 16, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the first lead or the second lead further includes a third electrode, and the therapy further includes a third stage of electrical pulses delivered between the third electrode and the first electrode or the second electrode (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504 and Figure 10, Element 404 and Paragraph [0103]).
Referring to Claim 18, Efimov et al in view of Janardhan et al teaches the system of claim 16, wherein the first electrode comprises a far-field electrode, the second electrode comprises a far-field electrode, and the third electrode comprises a near-field electrode ((e.g. Paragraph [0103] discloses first stage (400) and a second stage (402) delivered via a far field configuration of the electrodes and a third stage (404) delivered via a near field configuration of the electrodes).

Referring to Claim 19, Efimov et al in view of Janardhan et al teaches the system of claim 16, wherein the first lead is configured to be inserted within a coronary sinus so that a first portion of the first lead is adjacent to a left atrium and a second portion of the first lead is adjacent to a left ventricle (e.g. Figure 1A, dCS (distal coronary sinus) and pCS (proximal coronary sinus) which is adjacent LAA (left atrium) and LV (left ventricle)).
Referring to Claim 20, Efimov et al in view of Janardhan et al teaches the system of claim 16, wherein the second lead is configured to extend within a heart so that a portion of the second lead is adjacent to a right atrium of the heart (e.g. Figure 1A, RAA (right atrium)).

Referring to Claim 22, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the first lead is further configured to deliver a Cardiac Resynchronization Therapy (CRT) (e.g. Figure 22 and Paragraphs [0021] and [0126] discloses the terminating the arrythmia and restoring normal sinus rhythm).

Referring to Claim 23, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the first lead further includes a third electrode, wherein the first electrode is proximate a left atrium of the heart, and the third electrode is adapted to be located proximate a left ventricle of the heart (e.g. Figure 1A, lead placed in coronary sinus, first electrode (11) and third electrode (11) and Paragraph [0016] disclose each lead has one electrode proximate the atrium of the heart).

Referring to Claim 24, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the second electrode of the second lead is adapted to be located proximate a right atrium and an atrial septum of the heart (e.g. Figure 1A and Paragraph [0016] disclose each lead has one electrode proximate the atrium of the heart).

Referring to Claim 35, Efimov et al in view of Kroll et al and Janardhan et al teaches the system of claim 24, wherein the second lead is flexed and biased so that a distal portion of the second lead is biased towards a septal wall of the heart (e.g. Figure 1A illustrates the leads being flexed and biased and Paragraph [0023] discloses an electrode placed in the atrial septum meaning the lead is biased towards a septal wall of the heart).

Claims 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916).
Referring to Claim 26, Efimov et al teaches a system for treating cardiac arrhythmias, the system comprising: a generator including: a sensor configured to evaluate one or more identified signals representative of electrical activity of the heart and detect a tachyarrhythmia (e.g. Figure 19A, Element 512 and Paragraphs [0027] and [0079]); a controller that is configured to control delivery of a therapy in response to the tachyarrhythmia (e.g. Figure 19A, Element 516 and Paragraph [0110] discloses control circuitry 516, in response to the atrial arrhythmia, controls generation and selective delivery of therapy), the therapy including: a first stage of electrical pulses delivered via at least a first electrode, wherein the first set of electrical pulses is configured to destabilize and/or terminate a reentry associated with the arrhythmia (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504 and Figure 10, Elements 400 or 402 and Paragraph [0103]); a subsequent stage of electrical pulses delivered via at least a second electrode, wherein the subsequent set of electrical pulses is configured to terminate the reentry (e.g. Figure 1A, electrode 11 and Figure 19A, electrodes 502 or 504 and Figure 10, Element 404 and Paragraph [0103]); wherein the subsequent stage is delivered as near-field electrical stimulation (e.g. Paragraph [0103] subsequent stage (404) delivered via a near field configuration of the electrodes), wherein a duration of the first stage of electrical pulses is less than an S-T segment (e.g. Paragraph [0104] discloses first stage has 2-10 biphasic pulses with a pulse duration of approximately 3-4ms and a pulse coupling interval of between 20 to 50 milliseconds; as an example 3 biphasic pulses is less than the approximately 140ms to 180ms of a standard ECG, as stated in Paragraph [0069] of the instant specification), wherein each of the electrical pulses of the subsequent stage is monophasic, and a pulse duration of each of the electrical pulses is between approximately 0.1ms to approximately 5 ms (e.g. Paragraph [0104] discloses third stage (404) has a pulse duration of more than 0.2 and less than 5 milliseconds and Figures 11 and 14 and Paragraph [0107]).  However, this embodiment of Efimov et al does not explicitly disclose and wherein the subsequent stage is the next stage of the therapy following the first stage. 	Efimov et al teaches that it is known to use therapy where the subsequent (third stage) is the next stage of therapy following the first stage as set forth in Figure 23, top 3 charts middle column) to provide quickening the delivery of anti-tachycardia pacing to reduce the likelihood of harm to the patient as opposed to reducing energy demands.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with use therapy where the subsequent (third stage) is the next stage of therapy following the first stage as taught by another embodiment of Efimov et al, since such a modification would provide the predictable results of quickening the delivery of anti-tachycardia pacing to reduce the likelihood of harm to the patient as opposed to reducing energy demands.
 	Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the two-stage therapy (1st and 3rd) of the second embodiment of Efimov et al for the three-stage therapy of the first embodiment of Efimov et al. for treatment of arrythmias. 	
Referring to Claim 27, Efimov et al teaches the system of claim 26, wherein the first stage of electrical pulses is delivered as far-field electrical stimulation (e.g. Paragraph [0103] discloses first stage (400) and a second stage (402) delivered via a far field configuration of the electrodes).

Referring to Claim 29, Efimov et al in view of Janardhan et al teaches the system of claim 26, wherein each of the subsequent stage of electrical pulses is delivered approximately 100 ms apart (e.g. Paragraph [0125] discloses the third stage pacing with eight pacing stimuli with an interval of 100 ms are applied; Paragraph [0104] discloses the pulse duration of more than 0.2 and less than 5 milliseconds. For example with a duration of 1ms [1+100+1+100+1+100+1+100+1+100+1+100+1+100+1] =708ms).  However, Efimov et al does not explicitly disclose wherein a duration of the subsequent stage is between approximately 500 ms to approximately 4000ms.
 	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a duration between approximately 500 ms to approximately 4000ms, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). In this case both the application and the prior art are using this stage to terminate the reentry (e.g. Figure 10, Element 404 and Paragraph [0104] of Efimov et al discloses for extinguishing reentry of the one or more singularities associated with the atrial arrhythmia (terminate the reentry).
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Efimov et al with a duration between approximately 500 ms to approximately 4000ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Janardhan et al (Janardhan A, Gutbrod S, Li W, et al. Multistage Electrotherapy Delivered Through Chronically-Implanted Leads Terminates Atrial Fibrillation With Lower Energy Than a Single Biphasic Shock. J Am Coll Cardiol. 2014 Jan, 63 (1) 40–48. https://doi.org/10.1016/j.jacc.2013.07.098), as applied above in claim 16, and further in view of Mehra (US Patent 5,342,414).
Referring to Claim 17, Efimov et al in view of Janardhan et al teaches the system of claim 16, except wherein the third electrode comprises a tip ring. 	Mehra teaches that it is known to use a ring tip electrode as set forth in Figure 1, Element 26 to provide a simple substitution of one electrode for another which helps identification of the lead tip during insertion.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with a ring tip electrode as taught by Mehra, since such a modification would provide simple substitution of one electrode for another which helps identification of the lead tip during insertion.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Kroll et al (US Patent 5,534,015).

Referring to Claim 30, Efimov et al teaches the system of claim 26, except wherein each of the first stage of biphasic electrical pulses includes a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase. 	Kroll et al teaches that it is known to use the first stage of biphasic electrical pulses includes a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase as set forth in Figure 1 to provide biphasic waveform with a single capacitor for the reduction in arrhythmias.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with the first stage of biphasic electrical pulses includes a first phase and a second phase, and a voltage of the second phase is from 30% to 70% of a voltage of the first phase as taught by Kroll et al, since such a modification would provide the predictable results of biphasic waveform with a single capacitor for the reduction in arrhythmias.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov et al (US Publication 2011/0009916) in view of Janardhan et al (Janardhan A, Gutbrod S, Li W, et al. Multistage Electrotherapy Delivered Through Chronically-Implanted Leads Terminates Atrial Fibrillation With Lower Energy Than a Single Biphasic Shock. J Am Coll Cardiol. 2014 Jan, 63 (1) 40–48. https://doi.org/10.1016/j.jacc.2013.07.098) and evidenced by Li et al (Li W., Janardhan A., et al.  Low-Energy Multistage Atrial Defibrillation Therapy Terminates Atrial Fibrillation With Less Energy Than a Single Shock Circulation: Arrhythmia and Electrophysiology. 2011;4:917–925. https://doi.org/10.1161/CIRCEP.111.965830), as applied above in claim 14, and further in view of Kroll et al (US Patent 5,534,015).
Referring to Claim 33, Efimov et al in view of Janardhan et al teaches the system of claim 14, wherein the first stage of electrical pulses includes four biphasic electrical pulses (e.g. Paragraph [0104] and Figure 11 illustrates 4 biphasic pulses in stage 1).  However, Efimov does not explicitly disclose each of the first stage biphasic electrical pulses includes a first phase and a second phase, and a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase. 	Kroll et al teaches that it is known to use the first stage of biphasic electrical pulses includes a first phase and a second phase, and the leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase as set forth in Figure 1 to provide biphasic waveform with a single capacitor for the reduction in arrhythmias.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Efimov et al, with the first stage of biphasic electrical pulses includes a first phase and a second phase, and the leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase as taught by Kroll et al, since such a modification would provide the predictable results of biphasic waveform with a single capacitor for the reduction in arrhythmias.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792